Title: To George Washington from Major General Horatio Gates, 30 May 1777
From: Gates, Horatio
To: Washington, George

 

Sir,
Albany 30th May 1777.

Late last night the Inclosed from General poor, was brought me Express from Ticonderoga. I also inclose Your Excellency a General Return of the Garrison at that post dated the 24th Instant, by which You will perceive the shameful deficiency in the Numbers proper for it’s defence. Artillerists are likewise much Wanted; I always expected Six Companies: Two, is as many as can be said to be there. The bad weather of late, has so cut up the Roads, that the Transportating of Stores, Cannon, and provisions, has been extremely delay’d. I am this Moment sending Expresses to the Eastern States, with a Copy of General Poor’s Letter to each, and a pressing Requisition, for an immediate Reinforcement of Men, either by Corps of Militia, or a Draught to Compleat the Regiments now at Ticonderoga. Your Excellency, And Congress, may be Assured, that every thing possible for the Safety, and preservation of that Important post, shall be Attempted; but at the same time, it is to be wish’d, the Means may be found Adequate to the End. I am, Sir, Your Excellency’s Most Obedient Humble Servt

Horatio Gates

